Citation Nr: 0422690	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-05 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus, to include whether separate compensable evaluations 
for bilateral tinnitus are warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from December 1981 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The veteran testified at the RO 
before the undersigned, seated in Washington, DC, at a 
videoconference hearing held in March 2004.


FINDINGS OF FACT

1.  In August 2002, the veteran's average pure tone decibel 
loss in the right ear was 38 and in the left ear was 30.

2.  In December 2002, the veteran's average pure tone decibel 
loss was 38 in the right ear and 25 in the left ear, with 
speech recognition ability of 96 percent in the right ear and 
100 percent in the left ear.

3.  The veteran's service-connected tinnitus is manifested by 
intermittent ringing in both ears.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

3.  The claim for assignment of separate compensable 
evaluations for bilateral tinnitus is without legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.87, 
Diagnostic Code 6260 (2003); 68 Fed. Reg. 25,822 (2003); 
VAOPGCPREC 2-2003; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the January 2003 rating decision from which the current 
appeal originates.  He was provided with statements of the 
case in February and March 2003 which collectively notified 
him of the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  In addition, the veteran was specifically 
advised by VA, via November 2002 correspondences, of the 
information and evidence necessary to substantiate his claims 
and of what evidence VA would obtain on his behalf and of 
what evidence he was responsible for submitting.  He was also 
advised to submit any relevant evidence in his possession.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  He responded 
later in November 2002 that he had no additional evidence to 
submit.

The Board notes that following the January 2003 rating 
decision granting service connection for tinnitus and 
assigning a 10 percent evaluation therefor, the veteran was 
not provided with any additional notice pursuant to 
38 U.S.C.A. § 5103 regarding his claim for an initial rating 
higher than 10 percent for tinnitus, or for his claim for 
separate compensable ratings for tinnitus.  The Board points 
out, however, that when he filed his claim for service 
connection for tinnitus, the veteran received notice that was 
fully compliant with 38 U.S.C.A. § 5103 as to the service 
connection issue; additional notice pursuant to 38 U.S.C.A. 
§ 5103 was therefore not required.  See VAOPGCPREC 8-2003.  
Moreover, while the veteran has not received any notice in 
compliance with 38 U.S.C.A. § 5103 as to the issue of whether 
separate compensable ratings for tinnitus are warranted, VA's 
Office of General Counsel has held that under 38 U.S.C. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
service-connected tinnitus.  See VAOPGCPREC 2-2004.  See also 
VAOPGCPREC 5-2004 (under 38 U.S.C. § 5103(a), VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

The Board also notes that effective June 13, 2003, the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260, under 
which the veteran's tinnitus is currently rated, were amended 
to provide in a note following the diagnostic code that only 
a single evaluation is to be assigned for tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
See 68 Fed. Reg. 25,822 (2003).  While the veteran has not 
been provided with notice of the final rule, the Board points 
out that the final rule adopted without change a proposed 
rule issued by VA on September 19, 2002, see 67 Fed. Reg. 
59,033 (2002), and that both the proposed and final rules 
note that the addition of the note at issue merely codified 
VA's practice of assigning only a single 10 percent 
evaluation for tinnitus, even where the sound is perceived in 
both ears.  Since the rule enacted effective June 13, 2003, 
merely codified existing practice, the Board concludes that 
the veteran will not be prejudiced by the Board proceeding to 
adjudicate his claim without first providing him with the 
text of the notes added to 38 C.F.R. § 4.87, Diagnostic Code 
6260.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  
38 U.S.C.A. § 5103A.  The record contains the veteran's 
service medical records as well as the reports of August 2000 
and December 2002 VA examinations, and the report of an 
audiological examination conducted on behalf of the 
Transportation Security Administration.  In November 2002 the 
veteran indicated that he had no further evidence to submit.  
The Board notes that at his March 2004 hearing, the veteran 
reported that he was seen at the VA Medical Centers (VAMCs) 
in Pittsburgh, Pennsylvania (University Drive Division) and 
Butler, Pennsylvania.  The Board points out that the veteran 
appears to be referring to the VA audiological examination 
conducted in August 2000 (at the University Drive Division of 
the Pittsburgh VAMC) and the VA audiological examination 
conducted in December 2002 (at the Butler VAMC), the reports 
of which are on file. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected bilateral hearing loss and tinnitus.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the evidence of record is not 
adequate for rating purposes.

On file is the report of an August 2002 audiometric 
examination of the veteran conducted on behalf of the 
Transportation Security Administration (TSA).  The 
examination report reveals that pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
55
75
LEFT
5
10
50
55

The average pure tone decibel loss in the right ear was 38 
and in the left ear was 30.  The report does not contain the 
results of any speech audiometry.  The examiner recommended 
the use of hearing aids.

On the authorized VA audiological evaluation in December 
2002, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
50
75
LEFT
5
5
45
45

The average pure tone decibel loss in the right ear was 38 
and in the left ear was 25.  Speech audiometry revealed 
speech recognition ability of 96 percent for the right ear 
and 100 percent for the left ear.  The veteran reported that 
he lost one job in the Federal government, and was not hired 
for a second position, on account of his hearing loss.  He 
reported experiencing intermittent bilateral tinnitus.

On VA examination in December 2002, the veteran complained of 
tinnitus and of decreased auditory acuity.  The examiner 
noted that while an August 2000 VA examiner discussed with 
the veteran the benefit of hearing aids, the veteran declined 
to use hearing aids at that time.  The veteran reported that 
he was unemployed, but preparing to attend college.  He 
indicated that he was denied a job at the TSA because he 
failed the hearing test.  He also described losing other jobs 
for reasons unrelated to his hearing loss.  The veteran 
reported experiencing intermittent bilateral tinnitus.  
Physical examination of the veteran's ears was negative for 
any abnormalities.

In several statements on file and at his March 2004 hearing 
before the undersigned, the veteran indicated that he lost 
one federal job, and was not accepted by another (screening 
persons and baggage), on account of his hearing loss.  He 
testified that he was currently employed part time and also 
attending college in the field of computer networking, but 
that he experienced difficulty in hearing the instructor.  
The veteran described his tinnitus as bilateral and 
intermittent in nature, and indicated that he was told by 
examining physicians that hearing aids would not alleviate 
his hearing loss.  He explained that while he has not worn 
hearing aids since service, he was nevertheless considering 
using such devices in the near future.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).


I.  Hearing loss

Briefly, as was noted in the Introduction, the veteran's 
service ended in July 1991.  Service connection for bilateral 
hearing loss was granted in November 2000; the disability was 
evaluated as non-compensably disabling, and this evaluation 
has remained in effect since that time.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  The Board observes that in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the December 2002 VA examination yields a 
numerical category designation of I for both the right and 
left ears (between 0 and 41 percent average pure tone decibel 
hearing loss, with between 92 and 100 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.  

The examination conducted on behalf of the TSA does not 
contain speech recognition scores.  Nevertheless, in 
considering whether the examination report supports the 
veteran's claim, the Board notes that applying the criteria 
found at 38 C.F.R. § 4.85 at TABLE VI to the results of the 
August 2002 examination also yields a numerical category 
designation of I for both the right and left ears (between 0 
and 41 percent average pure tone decibel hearing loss, and 
assuming between 92 and 100 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII also produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.

Accordingly, as the veteran's bilateral hearing loss is 
already rated as non-compensably disabling, the Board must 
conclude that an increased evaluation for his bilateral 
hearing loss is not warranted under the schedular criteria.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  The veteran contends that he lost one 
job because of his hearing loss, and was rejected by another 
for failing a hearing test.  The only evidence, other than 
the veteran's statements and testimony, suggesting that his 
hearing loss has impacted his employability is the August 
2002 TSA examination report, which actually appears to 
provide for repeat testing with hearing aids if recommended; 
the report suggests that although repeat testing with hearing 
aids was recommended for the veteran, he declined repeat 
testing, given that no repeat testing results are recorded.  
In any event, even assuming that the veteran's hearing loss 
interfered with his ability to obtain or maintain employment 
in two specific positions, the record reflects that he is 
currently employed on a part time basis while attending 
college, and has not alleged that his hearing loss interferes 
with his current employment.  Moreover, while he reports that 
he experiences difficulty in hearing his college instructor, 
he nevertheless has not suggested that any such difficulties 
have adversely affected his schooling.

In addition, there is no evidence that the veteran's service-
connected hearing loss has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

II.  Tinnitus

A.  Evaluation

An noted previously, the veteran's service ended in July 
1991.  Service connection for tinnitus was granted in January 
2003; the disability was evaluated as 10 percent disabling 
effective September 25, 2002, and this evaluation has 
remained in effect since that time.

Under the schedular criteria for rating tinnitus, a maximum 
10 percent evaluation is warranted for tinnitus that is 
recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

The veteran is currently assigned a 10 percent evaluation for 
his tinnitus.  As noted above, a 10 percent evaluation is the 
maximum schedular evaluation for tinnitus.  Accordingly, a 
schedular evaluation greater than 10 percent for the 
veteran's tinnitus is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran contends that his tinnitus has 
interfered with his employment.  Notably, however, he in fact 
is currently employed, if on a part time basis, and is also 
attending college.  He has not adduced any evidence 
supporting his assertions of interference of tinnitus with 
his employment.  In addition, there is no evidence that the 
tinnitus has necessitated frequent periods of hospitalization 
or that the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that the RO, in granting the veteran's claim 
for service connection for tinnitus, assigned the veteran an 
effective date for the grant of service connection of 
September 25, 2002.  The Board has reviewed the evidence on 
file and concludes that the veteran has evidenced no more 
than an underlying 10 percent level of severity for his 
condition since the award of service connection.  
Accordingly, the veteran is not entitled to the assignment of 
more than a 10 percent rating for any part of the period 
since September 25, 2002.  See Fenderson, supra.

B.  Separate compensable ratings

The veteran also contends that he is entitled to separate 
compensable evaluations for his tinnitus.  As noted 
previously, he reports that his tinnitus is bilateral and 
recurrent.

As discussed previously, the maximum disability rating 
available under Diagnostic Code 6260 is 10 percent.  
Effective June 13, 2003, the provisions of Diagnostic Code 
6260 were amended to add a note specifying that raters are to 
"[a]ssign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2003).

As indicated above, the veteran's tinnitus is currently 
evaluated as 10 percent disabling, which is the maximum 
schedular evaluation available for that disability.  The 
veteran argues that he is entitled to separate 10 percent 
evaluations for each ear, since his tinnitus is bilateral in 
nature.

The Board first notes that it has been VA's policy for a 
number of years that where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 now specifically require the 
assignment of a single evaluation for bilateral tinnitus.  
The Board notes that VA's Secretary, in codifying the policy 
of assigning only a single evaluation for bilateral tinnitus, 
specifically rejected the argument that 38 C.F.R. § 4.25(b) 
authorizes the assignment of separate compensable evaluations 
for bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 
(2003) ("...to rate each ear separately would be a violation 
of the principle of 38 C.F.R. § 4.25(b) that a 'single 
disease entity' is to be given a single rating").

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedential opinion holding that 
38 C.F.R. § 4.87, Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The opinion went on to hold that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  See 
VAOPGCPREC 2-2003.

In sum, Diagnostic Code 6260, under which the veteran's 
tinnitus is currently rated, now specifically provides, 
consistent with prior VA policy, that only a single 10 
percent evaluation is assignable for bilateral tinnitus, and 
in codifying that policy VA's Secretary has indicated that 
38 C.F.R. § 4.25(b) does not allow for the assignment of 
separate evaluations for bilateral tinnitus.  More 
importantly, VA's Office of General Counsel has specifically 
held that separate ratings for tinnitus for each ear may not 
be assigned under any diagnostic code.  The Board is bound in 
its decisions by the precedent opinions of VA's General 
Counsel.  See 38 U.S.C.A. § 7105(c) (West 2002).

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since 38 C.F.R. § 4.87, 
Diagnostic Code 6260 currently prohibits assignment of 
separate evaluations for bilateral tinnitus, and as 
VAOPGCPREC 2-2003 prohibits assignment of separate 
evaluations for bilateral tinnitus regardless of the 
diagnostic code involved, there is no basis for the veteran's 
claim for separate compensable evaluations for his service-
connected bilateral tinnitus.  His claim must therefore be 
denied as legally insufficient. 



ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to separate compensable evaluations for bilateral 
tinnitus is denied.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



